Exhibit 10.58

 

Notice of Grant of Unit Option

and Unit Option Agreement

   Valero GP, LLC    ID: 74-2958816    P. O. Box 696000    San Antonio, TX
78269-6000 «First_Name» «Middle_Name» «Last_Name»    Option Number:        «NUM»
«EXTRA_FIELD_2»    Plan:                          «PLAN_NAME» «EXTRA_FIELD_3»   
   ID:                              «SSN»

Effective «Option_Date», you have been granted an Option to buy «Shares_Granted»
Units of Valero L.P. at «Option_Price» per Unit.

The total Option price of the Units granted is «Total_Option_Price».

Your Options will vest on the dates shown below.

 

Units

  

Grant Date

  

Vest Type

  

Full Vest

  

Expiration

«Shares_Period_1»

   «Option_Date»    «Vest_Type_Period_1»    «Vest_Date_Period_1»   
«Expiration_Date_Period_1»

«Shares_Period_2»

   «Option_Date»    «Vest_Type_Period_2»    «Vest_Date_Period_2»   
«Expiration_Date_Period_2»

«Shares_Period_3»

   «Option_Date»    «Vest_Type_Period_3»    «Vest_Date_Period_3»   
«Expiration_Date_Period_3»

«Shares_Period_4»

   «Option_Date»    «Vest_Type_Period_4»    «Vest_Date_Period_4»   
«Expiration_Date_Period_4»

«Shares_Period_5»

   «Option_Date»    «Vest_Type_Period_5»    «Vest_Date_Period_5»   
«Expiration_Date_Period_5»

By your signature and the Company’s signature below, you and the Company agree
that the Option referenced above is granted under and governed by the terms and
conditions of the Valero GP, LLC Amended and Restated 2003 Employee Unit
Incentive Plan, as amended, and the Unit Option Agreement attached hereto, all
of which are made a part of this agreement.

 

VALERO GP, LLC     By:            «Option_Date»

Curtis V. Anastasio

President & Chief Executive Officer

      Date            

«First_Name» «Middle_Name» «Last_Name»

Participant

      Date      



--------------------------------------------------------------------------------

Unit Option Agreement

THIS AGREEMENT is between Valero GP, LLC, a Delaware limited liability company
(the “Company”) and the person whose signature is set forth on the signature
page hereof (“Participant”).

RECITALS

WHEREAS, the Company has adopted the Valero GP, LLC Amended and Restated 2003
Employee Unit Incentive Plan (the “Plan”) which provides for the grant of
Options to certain Employees; and

WHEREAS, the Company wishes to grant to Participant an Option to purchase Units
of Valero L.P. (the “Partnership”) on the terms and conditions specified herein;

NOW THEREFORE, the parties agree as follows (any capitalized terms used herein
but not defined herein shall have the respective meanings given in the Plan):

1. Option

a. Grant. Subject to the terms and conditions of this Agreement and the Plan,
the Company hereby grants to Participant an Option to purchase all or any part
of the Units set forth on the signature page hereof, at the exercise price set
forth thereon. The Option is not intended to be an incentive stock option within
the meaning of Section 422 of the Internal Revenue Code.

b. Term. The term of the Option shall expire at 11:59 p.m. on the seventh
anniversary of the Grant Date set forth on the signature page.

2. Exercise. Participant may, subject to the limitations of this Agreement and
the Plan, exercise all or any portion of the Option by following the applicable
exercise provisions specifying the number of Units with respect to which the
Option is being exercised and accompanied by payment of the exercise price for
such Units. The method or methods by which payment of the exercise price may be
made will include any method acceptable to the Company and the Partnership at
the time of exercise of the Option.

3. Retirement, Death, Disability. If a Participant’s employment is terminated
because of retirement, death or disability, any Option held by the Participant
shall remain outstanding and vest or become exercisable according to the
Option’s original terms.

4. Limited Interest.

a. The grant of the Option shall not be construed as giving Participant any
interest other than as provided in this Agreement.

b. Participant shall have no rights as a Unit holder as a result of the grant of
the Option, until the Option is exercised, the exercise price is paid, and the
Units issued thereunder.

c. The grant of the Option shall not affect in any way the right or power of the
Company to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s or the Partnership’s capital
structure or its business, or any merger, consolidation or business combination
of the Company or the Partnership’s, or any issuance or modification of any
term, condition, or covenant of any bond, debenture, debt, preferred stock or
other instrument ahead of or affecting the Units or the rights of the holders
thereof, or the dissolution or liquidation of the Company or the Partnership, or
any sale or transfer of all or any part of its assets or business or any other
act or proceeding of the Company or the Partnership, whether of a similar
character or otherwise.

5. Incorporation by Reference. The terms of the Plan, as amended, to the extent
not stated herein are expressly incorporated herein by reference and in the
event of any conflict between this Agreement and the Plan, the Plan shall
govern.



--------------------------------------------------------------------------------

6. Direct Registration. Participant agrees that in lieu of stock certificates,
any Units issuable in connection with the exercise of the Options may be issued
in uncertificated form pursuant to the Direct Registration Service of the
Partnership’s transfer agent.